ORDER

PER CURIAM.
Rashad A. El (“Movant”) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.085 motion for post-conviction relief without an evidentia-ry hearing. Movant contends the motion court erred in denying his motion without a hearing because the record does not refute his claim that counsel was ineffective for telling him the court would not follow the State’s recommendation of two consecutive life sentences if he entered a blind plea of guilty.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).